Title: From Benjamin Franklin to Abel James, 2 December 1772
From: Franklin, Benjamin
To: James, Abel


Dear Friend,
London, Dec. 2. 1772
I duly received your Favours of Sept. 22 and Oct. 9. and am glad the Purchase proves acceptable. Our Friend Dr. Evans has remitted me the Bill you mention, drawn for the Produce of the Silk. It exceeds what I paid, and I wait Orders for the Disposition of the Overplus, particularly what I am to pay Wheeler for his Services in the Business.
I do not at this Distance understand the Politics of your last Election, why so many of the Members declin’d the Service, and why yourself and Mr. Fox were omitted (which I much regret) while Goddard was voted for by so great a Number. Another Year I hope will set all right. The People seldom continue long in the wrong when it is nobody’s Interest to mislead them. It must be very discouraging to our Friend Galloway, to see his long and faithful Services, repaid with Abuse and Ingratitude; but let him persevere in well-doing and all will end well, and to his final Satisfaction. And tho’ it may be inconvenient to your private Affairs to attend Publick Business, I hope neither you nor Mr. Fox will thro’ Resentment of the present Slight, decline the Service when again called upon by your Country. With great and sincere Esteem, I am ever, Dear Sir, Your affectionate Friend and most obedient Servant
B F.
Mr Abel James
